Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-15 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 09/11/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-12 fall within the statutory category of a process. Claims 13-14 fall within the statutory category of a system.  
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “computer program product”. Applying the broadest reasonable interpretation, this phrase can include both non-transient physical storage such as hardware and signals. Signals are not patent eligible subject matter. Although Claim 15 is not directed to statutory subject matter, for purposes of compact prosecution, it will be analyzed under the 2019 PEG for subject matter eligibility as directed to an abstract idea below.
Step 2A, Prong One
As per Claim 1, the limitations of extracting a set of features from the pulsatile blood flow signal; and categorizing a pathology based on the extracted features, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “computer-implemented”, nothing in the claim element precludes the step from practically being performed in the mind.  The steps of extracting a set of features from a signal and categorizing a pathology are concepts performed including observation, evaluation, judgement and opinion in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – receiving a pulsatile blood flow signal of a subject, the pulsatile blood flow signal comprising at least one cardiac cycle which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the step of receiving a pulsatile blood flow signal is mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of receiving a pulsatile blood flow signal of a subject, the pulsatile blood flow signal comprising at least one cardiac cycle is an element that is well-understood, routine and conventional computer functions in the field of data management because it is claimed at a high level of generality and includes receiving or transmitting data or storing and retrieving information from memory, which have been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-15 add further limitations which are also directed to an abstract idea.  For example, Claim 2 includes extracted features learned through a machine learning algorithm which is recited at a high-level of generality such that it amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f), a claim that recites only the idea of a solution or outcome and fails to recite details of how a solution to a problem is accomplished and use of computers as a tool to perform existing processes such as a commonplace mathematical algorithm applied on a general purpose computer, has been found by the courts to amount to mere instructions to apply the exception and does not integrate the abstract idea into a practical application or provide significantly more.  Claim 3 includes a mere description of the extracted features of Claim 1, which serves to further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. Claim 4 includes using a time-frequency analysis, which similar to Claim 2 is recited at a high level of generality such that it amounts to mere instructions to apply the exception because it uses a computer to perform a commonplace mathematical algorithm. Claim 5 includes developing an index or score measure which recites a mental process which can be performed using human observation, evaluation, judgement or opinion. Claim 6 includes performing a logistic based method based on determined set of features or a machine learning algorithm.  Similar to Claims 2 and 4, this is recited at a high-level of generality and amounts to mere instructions to apply the exception because it recites applying a commonplace mathematical algorithm to execute the abstract idea. Claim 7 further specifies the categorizing step of the abstract idea including classifying the extracted features on a determined class from a discrete set of classes which is also a mental process as it can be performed in the human mind.  Claims 8-9 further specifies the categorizing step of the independent claim by including fitting a regression model and using a set of thresholds to obtain an index of severity of the pathology which can also be performed using human mental process and thus is also directed to the abstract idea. Claims 10-12 include additional elements including receiving static features of the subject, displaying results of the categorization, and acquiring the pulsatile blood flow signal, which amount to insignificant extra-solution activity because they amount to mere data gathering and outputting.  As per MPEP 2106.05(g), mere data gathering and outputting amounts to insignificant extra-solution activity which does not integrate the abstract idea into a practical application.  These steps are well-understood, routine and conventional, as per MPEP 2106.05(d)(II) where transmitting data and presenting have been found to be well-understood, routine and conventional activity. Claims 13-15 apply the abstract idea of Claim 1 by use of a system comprising a processor, computer-readable medium with instructions, and a diffuse correlation spectroscopy device.  The system in these steps is recited at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The processor and computer-readable medium are not specified and therefore include general purpose computer components.  The diffuse correlation spectroscopy device is disclosed as being a known device as per specification Page 2, line 25-28 which is used for its routine purpose of collecting physiological data of a subject. Therefore, the dependent claims are also directed to an abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brumfield et al. (US 2006/0009700 A1), hereinafter Brumfield.
As per Claim 1, Brumfield discloses a computer-implemented method for detecting and categorizing pathologies causing altered pulsatile blood flow (Abstract), comprising: 
5receiving a pulsatile blood flow signal of a subject, the pulsatile blood flow signal comprising at least one cardiac cycle (Abstract acquire blood flow signals, [0180] receive a blood flow signal from a feature of a subject, [0140] digital signal received is for blood flow changes over a time interval, [0090] time interval between two points of a pulse, i.e. one cardiac cycle, see [0298] collecting data); 
extracting a set of features from the pulsatile blood flow signal ([0104] generate blood flow characteristics, i.e. features, from processing the signal received, see [0298] blood flow characteristics determined); and 
categorizing a pathology based on the extracted features ([0086] determining a characteristic of interest associated with a particular physiological condition, thereby associating the subject with the condition, [0104] evaluate a physiological condition of the user based on the blood flow characteristics, i.e. extracted features, see [0298] blood flow characteristics classified).
As per Claim 2, Brumfield discloses the method of Claim 1.  Brumfield also discloses the extracted features are learned through a machine learning algorithm ([0192] classification of characteristics using a classifier including a neural network).
As per Claim 3, Brumfield discloses the method of Claim 1.  Brumfield also discloses the extracted features are selected from the group consisting of:  15- systolic amplitude ([0230] parameters include minimum rise time which is a systolic parameter, which is generated from pulse height, see Fig. 20); - diastolic amplitude; - systolic to diastolic amplitude ratio; - systole to diastole time difference of the same pulse ([0231] time difference between systolic peak and diastolic peak of the pulse, where that indicates the same pulse, [0277] time between systolic peak and diastolic peak); - diastole of one pulse to the systole of the next pulse ([0062]generating mean time difference between systolic peak and diastolic peak);  20- slope of the diastole decline; - slope of the systole decline ([0246] derive slopes from blood flow signal, see Fig. 20); - standard deviation of the systole;  25- standard deviation of the diastole ([0190] standard deviations of blood flow characteristics, [0395]).
As per Claim 4, Brumfield discloses the method of Claim 1.  Brumfield also discloses the extracted features are obtained via a time-frequency analysis ([0288] collection of input data over 30-60 seconds to determine characteristic values, data collection for frequency analysis).
As per Claim 11, Brumfield discloses the method of Claim 1.  Brumfield also discloses displaying the result of the categorization on a display ([0032-0033] display results of classifier, [0083] results presented to user/health specialist including physiological condition associated with blood flow characteristic, i.e. categorization, [0105] monitor/display  and graphical user interface to display data to user, [0298] present results on a different computer system).
As per Claim 12, Brumfield discloses the method of Claim 1.  Brumfield also discloses acquiring the pulsatile blood flow signal from a region of interest of the subject ([0004] blood flow measured from patient’s skin in area of interest, such as a digit, [0010-0011] blood flow of a digit, i.e. region of interest, to evaluate a physiological condition).
As per Claim 13, Brumfield discloses a system for detecting and categorizing pathologies causing altered pulsatile blood flow, comprising a processing device including a processor and a computer-readable medium 25having encoded thereon computer-executable instructions to cause the processor to execute the computer-implemented method ([0104-105] signal processor which generates blood flow characteristics based on signals, evaluates conditions, see also [0107], [0133] instructions stored on computer-readable medium to perform method) according to claim 1 (see Claim 1 above taught by Brumfield).
As per Claim 15, Brumfield discloses a computer program product for detecting and categorizing pathologies causing altered pulsatile blood flow, comprising computer code instructions that, when executed by a 35processor, causes the processor to perform the method ([0104-105] signal processor which generates blood flow characteristics based on signals, evaluates conditions, see also [0107], [0133] instructions stored on computer-readable medium to perform method) of claim 1 (see Claim 1 above taught by Brumfield).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brumfield (US 2006/0009700 A1) in view of Wegerich (US 2014/0107433 A1), hereinafter Wegerich.
As per Claim 5, Brumfield discloses the method of Claim 1.  Brumfield may not explicitly disclose the following which is taught by Wegerich: categorizing a pathology comprises developing an index or a score measure for the pathology ([0073] likelihood of belonging to a normal distribution is converted to a multivariate health index to provide ranking of patient health status).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of categorizing a pathology of a patient using an index from Wegerich with the known system of categorizing a pathology of a patient based on a blood flow signal from Brumfield in order to reduce time spent by staff studying results for each patient by summarizing results in a simple metric for actionability (Wegerich [0009]).
As per Claim 6, Brumfield discloses the method of Claim 1.  Brumfield may not explicitly disclose the following which is taught by Wegerich: the step of categorizing a pathology 35is performed using a logistic based method based on determined set of features or a machine learning algorithm ([0012], [0030], Claim 1, model is a gaussian mixture model using set of observations/features).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of categorizing a pathology of a patient using logistic methods from Wegerich with the known system of categorizing a pathology of a patient based on a blood flow signal from Brumfield in order to reduce time spent by staff studying results for each patient by summarizing results in a simple metric for actionability (Wegerich [0009]).
As per Claim 7, Brumfield discloses the method of Claim 1.  Brumfield may not explicitly disclose the following which is taught by Wegerich:  the step of categorizing a pathology based on the extracted features comprises classifying the extracted features on a determined class from a discrete set of classes ([0072] extracted features are determined to be “normal” or “abnormal” which is a discrete set of classes of features).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of categorizing a pathology of a patient using classifying extracted features from Wegerich with the known system of categorizing a pathology of a patient based on a blood flow signal from Brumfield in order to reduce time spent by staff studying results for each patient by summarizing results in a simple metric for actionability (Wegerich [0009]).
As per Claim 8, Brumfield discloses the method of Claim 1.  Brumfield may not explicitly disclose the following which is taught by Wegerich:  the step of categorizing a pathology based on the extracted features comprises fitting a regression model ([0053] estimates generated using kernel regression, see Claim 2 where the model is a kernel regression estimator for the model of Claim 1 which is used to generate features, [0076] features are used to provide prediction of health issues, i.e. pathology).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of categorizing a pathology of a patient using a regression model from Wegerich with the known system of categorizing a pathology of a patient based on a blood flow signal from Brumfield in order to reduce time spent by staff studying results for each patient by summarizing results in a simple metric for actionability (Wegerich [0009]).
As per Claim 9, Brumfield discloses the method of Claim 1.  Brumfield may not explicitly disclose the following which is taught by Wegerich: the step of categorizing a pathology based on the extracted features comprises using a set of thresholds associated to different 10levels of severity of the pathology to obtain an index representative of the severity of the pathology ([0012] applying a threshold to index to render decision on whether measured value is normal physiological behavior, i.e. severity of pathology, [0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of categorizing a pathology of a patient using an index to represent severity of pathology from Wegerich with the known system of categorizing a pathology of a patient based on a blood flow signal from Brumfield in order to reduce time spent by staff studying results for each patient by summarizing results in a simple metric for actionability (Wegerich [0009]).
As per Claim 10, Brumfield discloses the method of Claim 1.  Brumfield may not explicitly disclose the following which is taught by Wegerich: receiving a plurality of static features of the subject, wherein the pathology is categorized based on both the extracted 15features and the static features ([0076] model further tailored to the monitored patient based on contributors such as gender, age, which are static features of the patient).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of categorizing a pathology of a patient using both static and extracted features from Wegerich with the known system of categorizing a pathology of a patient based on a blood flow signal from Brumfield in order to reduce time spent by staff studying results for each patient by summarizing results in a simple metric for actionability (Wegerich [0009]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brumfield (US 2006/0009700 A1), in view of Nakaji (US 2019/0053745 A1), hereinafter Nakaji.
As per Claim 14, Brumfield discloses the method of Claim 13.  However, Brumfield may not explicitly disclose the following which is taught by Nakaji: a diffuse correlation spectroscopy device ([0033] DWS apparatus which is a diffusing wave apparatus, [0011] also called diffuse correlation spectroscopy) configured to acquire the pulsatile blood flow signal from a region of interest of the subject ([0011] spectroscopy device used to monitor blood flow in tissue), 30said device comprising a plurality of optical sources, a plurality of optical detectors and a correlator ([0015] device includes part for irradiating light beams from plurality of light sources, i.e. optical sources, deliver light to plurality of optical detectors, and processor for calculating autocorrelation function, where [0011] autocorrelation function is calculated by a correlator, see Fig. 2A).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a diffuse correlation spectroscopy device for collecting pulsatile blood flow signal from Nakaji with the known system of obtaining blood flow signal to be used to determine pathology of a patient from Brumfield in order to monitor blood flow in tissue to determine the change in blood flow (Nakaji [0011-0012]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yodh et al. (US 2006/0063995 A1) teaches a device for measuring blood flow rate and characteristics of the tissue. The method used to monitor pathology, i.e. disease ([0008]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANGELINE BARR/Primary Examiner, Art Unit 3626